Citation Nr: 0206370	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  00-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the August 22, 1986, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which reduced the veteran's 100 percent disability rating for 
pulmonary tuberculosis, far advanced, inactive, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

2.  Whether there was administrative error in the mailing of 
the September 10, 1986, notice of rating reduction and of 
procedural and appellate rights by the agency of original 
jurisdiction, so as to render the August 1986 decision 
nonfinal.  

(Two additional issues, entitlement to an evaluation in 
excess of 60 percent for chronic obstructive pulmonary 
disease (COPD) with pulmonary tuberculosis, inactive, status 
post right upper lobectomy and right thoracoplasty with 
history of left spontaneous pneumothorax from October 14, 
1988, to February 3, 1997; and entitlement to an effective 
date earlier than February 4, 1997, for the assignment of a 
100 percent evaluation for COPD with pulmonary tuberculosis, 
inactive, status post right upper lobectomy and right 
thoracoplasty with history of left spontaneous pneumothorax, 
will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. McCain Parson, Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to April 1965.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
1999 and January 2001 by the VARO in Waco, Texas.  For 
consistency and economy herein, the Board will refer to the 
COPD with pulmonary tuberculosis, inactive, status post right 
upper lobectomy and right thoracoplasty with history of left 
spontaneous pneumothorax as the veteran's "pulmonary 
disorder."  

A review of the evidence in support of the veteran's claim 
for an effective date earlier than February 4, 1997, for the 
assignment of a 100 percent rating for the pulmonary disorder 
discloses that the appeal of the December 1988 rating 
decision, which in essence denied a 100 percent rating for 
the pulmonary disorder, was never adjudicated by the Board.  
The evidence demonstrates that the veteran corresponded with 
VA in January and October 1988 through his congressional 
representative.  The October 1988 statement served as the 
basis for reopening the veteran's claim for an increased 
rating.  See 38 C.F.R. § 3.155(c) (1988 & 2001).  The veteran 
expressed disagreement with the September 1986 rating 
decision that concluded his condition had improved.  In 
December 1988, the RO confirmed the 50 percent rating 
assigned for the pulmonary disorder under Diagnostic Code 
(DC) 6721.  In January 1989, the veteran received notice of 
the decision, with information as to his procedural and 
appellate rights.  In February 1989, the veteran filed a 
notice of disagreement.  In March 1989, the RO issued a 
statement of the case.  In April 1989, the veteran provided 
testimony before a Hearing Officer at the RO, as to the 
status of the pulmonary disorder.  In July 1989, the VARO 
assigned a 60 percent rating under DC 6603 for COPD with 
pulmonary tuberculosis, far advanced, inactive, status post 
right upper lobectomy and right thoracoplasty with history of 
spontaneous left pneumothorax, effective from October 14, 
1988, the date of receipt of the congressional inquiry.  See 
38 U.S.C. § 3010(b)(2) (1989) (renumbered as 38 U.S.C.A. § 
5110(b)(2) (West 1991 & Supp. 2001)); 38 C.F.R. §§ 
3.400(o)(2), 4.97 (1988 & 2001).  

The veteran was notified of the rating decision and his 
procedural and appellate rights in September 1989.  An 
October 1989 statement from the veteran reflects that he 
still disagreed with the assigned rating.  The RO issued a 
supplemental statement of the case in November 1989.  See 38 
U.S.C. § 4005(d) (1988) (renumbered as 38 U.S.C. § 7105(d) 
(West 1991 & Supp. 2001)); 38 C.F.R. § 19.122 (1989) 
(renumbered as 38 C.F.R. § 19.31 (2001)).  The VA letter 
attached to the supplemental statement of the case informed 
the veteran that if [the VARO] did not hear from him in 30 
days, it would be assumed that he did not intend to complete 
his appeal, and that his record would be closed.  See 
generally 38 U.S.C.A. § 4005(d)(3) (1988) (renumbered as 38 
U.S.C. § 7105(d)(3) (West 1991)); 38 C.F.R. § 19.129(c) 
(1989) (renumbered as 38 C.F.R. § 20.302(c) (2001)).  The 
Board determines that this claim was closed in error, and was 
not forwarded to the Board for final adjudication.  It is 
clear from a review of the record that the October 1989 
statement from the veteran satisfied the requisite elements 
for a timely filed substantive appeal as to the December 1988 
rating decision.  See 38 U.S.C. § 4005(d)(4)-(5) (1988); 38 
C.F.R. § 19.123(a) (1989) (renumbered as 38 C.F.R. § 20.202 
(2001)).  Therefore, the filing of a substantive appeal was 
the last action the appellant needed to take to perfect his 
appeal.  Id.  Thus, the claim of entitlement to a disability 
evaluation in excess of 60 percent for the pulmonary disorder 
remains open and pending and yet to be adjudicated by the 
Board of Veterans' Appeals.  See 38 C.F.R. § 3.160(c) and (f) 
(1989 & 2001).  

Prior to determining whether the veteran is entitled to (1) 
an evaluation in excess of 60 percent for the pulmonary 
disorder for the period from October 14, 1988, to February 3, 
1997, and (2) an effective date earlier than February 4, 
1997, for the assignment of a 100 percent schedular 
evaluation for the pulmonary disorder, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (January 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1. The August 22, 1986, rating decision that reduced the 100 
percent disability evaluation for the pulmonary disorder 
to 50 percent considered the correct evidence and 
correctly applied the laws and regulations then in effect. 

2. The VARO's August 22, 1986, rating decision did not 
involve undebatable error that would have led to a 
materially different outcome.  

3. As pertains to the VARO's mailing of the September 10, 
1986, notice of reduction with procedural and appellate 
rights, the presumption of regularity has not been 
rebutted.  The VARO acted in accord with the laws and 
regulations then in effect as regards mailing.  

4. Based upon a review of the evidence then of record, the 
Board finds that the veteran filed no correspondence with 
the agency of original jurisdiction within the requisite 
60-day period, nor did he submit medical proof warranting 
an evaluation higher than 50 percent within the requisite 
one-year period following the September 10, 1986, notice 
of reduction in compensation benefits, thus rendering the 
rating reduction final.


CONCLUSIONS OF LAW

Clear and unmistakable error does not exist in the August 22, 
1986, rating decision, nor does administrative error exist as 
regards the agency of original jurisdiction's mailing of the 
September 10, 1986, notice of reduction and appellate rights.  
38 U.S.C.A. §§ 3012(b)(6), 3020(a), 4005, 4005A (1982 & Supp. 
IV 1986); 38 C.F.R. §§ 3.103(a) and (e), 3.104, 3.105(a) and 
(e) (1986).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions modifying procedures for the adjudication of all 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999 to November 9, 2000), but is not 
applicable to claims alleging CUE (clear and unmistakable 
error).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991); Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  But see 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
(both questioning retroactivity of VCAA).

An assertion of CUE is fundamentally different from any other 
kind of action in the VA adjudicative process.  A person 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  While CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim 
for benefits.  See Livesay, supra, 15 Vet. App. at 178-9; see 
also Sorakubo v. Principi, ___ Vet. App. ___, No. 01-0795, 
slip op. at 4 (May 17, 2002) ("VCAA is inapplicable to CUE 
claims.").  While there may be current medical records that 
are not associated with the veteran's claims folder at this 
time, there is no indication that any such records could be 
considered with respect to the appellant's claim for CUE, 
because the allegation of error is, by law, based upon the 
record as it existed at the time of the VARO decision in 
August 1986.  


II.  Clear and Unmistakable Error

A.  Applicable Law and Regulations

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has propounded the following three-part test to 
determine whether clear and unmistakable error (CUE) is 
present in a prior determination:  (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and (3) a 
determination that there was clear and unmistakable error 
must be based upon the record and the law that existed at the 
time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

The claimant, in short, must assert more than a disagreement 
as to how the facts were weighed or evaluated.  See Luallen 
v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in original); see 
also Luallen, supra. 

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (1986 & 
2001).  Previous determinations that are final and binding, 
including decisions as to service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  See 38 C.F.R. § 3.104 (1986) (amended 
by 66 Fed. Reg. 21,874, May 2, 2001).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (1986 & 2001).  In 
cases of error, the effective date of the award is the date 
from which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
See 38 C.F.R. § 3.400(k) (1986 & 2001).  

Historically, the veteran was awarded service connection for 
active pulmonary tuberculosis, far advanced, by rating 
decision dated in February 1968, and was assigned a 100 
percent schedular evaluation effective from December 14, 
1967, the date of his claim.  See 38 U.S.C. § 312 (1964) 
(renumbered as 38 U.S.C. § 1112 (West 1991)); 38 U.S.C. § 355 
(1964) (renumbered as 38 U.S.C. § 1155 (West 1991 & Supp. 
2001)); 38 U.S.C. § 3010(a) (1964) (renumbered as 38 U.S.C. § 
5110 (West 1991 & Supp. 2001)); 38 C.F.R. §§ 3.4(b), 
3.400(b)(2)(i), 4.97, DC 6701 (1968 & 2001).  By rating 
decision dated August 22, 1986, the RO reduced the 100 
percent schedular evaluation for the pulmonary tuberculosis, 
far advanced, inactive, based upon the veteran's failure to 
report for routine re-evaluation in July 1986, effective 
September 1, 1986.  See 38 C.F.R. §§ 3.655, 4.97, DC 6721, 
Note (1) (1986); Dofflemyer v. Derwinski, 2 Vet. App. 277, 
280 (1992); cf. Ternus v. Brown, 6 Vet. App. 370, 376 (1994).  
The linchpin of this appeal surrounds the propriety of that 
rating reduction.  See Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991); 38 C.F.R. § 3.105(a) and (e) (1986).  

Where the reduction in the evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified at his or her latest address of record of 
the action taken and furnished detailed reasons therefor, and 
will be given 60 days for the presentation of additional 
evidence.  See 38 U.S.C. § 3012(b)(6) (1982 & Supp. IV 1986) 
(renumbered as 38 U.S.C. § 5112(b)(6) (West 1991 & Supp. 
2001)); 38 C.F.R. § 3.105(e) (1986 & 2001); see also 38 
C.F.R. § 3.114(b) (1986 & 2001).  The regulations also 
provide that where it is found that the reduction was based 
solely on administrative error or error in judgment, the last 
payment will be the last day of the month following 60 days 
after notice to the payee.  See 38 U.S.C. § 3012(b)(6); 38 
C.F.R. §§ 3.105(a), 3.500(b)(2) and (r), 3.501(g)(2)-(h) 
(1986 & 2001).  

The veteran asserts that any effective date after September 
1, 1986, for the assignment of a 100 percent schedular rating 
for the pulmonary disorder is in error because the September 
1, 1986, reduction in benefits from 100 percent to 50 percent 
was improper.  He contends that, despite having apprised VA 
of his change of address, he never received notice of the 
scheduled re-examination in July 1986 (the basis for the 
rating reduction) or the September 10, 1986, notice of 
decision with procedural and appellate rights.  In the 
alternative, he argues that his 100 percent evaluation should 
not have been reduced because VA had constructive possession 
of VA medical records contemporaneous to the August 1986 
rating decision that would have warranted a continuation of 
the 100 percent rating.  Simply, he argues that the facts as 
they were known at the time were not before the adjudicators.  

In service connection cases, evaluations for active and 
inactive tuberculosis will be governed by the Schedule for 
Rating Disabilities (Part 4 of title 38, Code of Federal 
Regulations).  See 38 C.F.R. Part 4 (1986).  Pulmonary 
tuberculosis based upon entitlement prior to August 20, 1968, 
is evaluated under Diagnostic Codes 6701-6724.  See 38 C.F.R. 
§ 4.96(b), 4.97 (1986 & 2001).  Pulmonary tuberculosis, 
chronic, far advanced, active, warrants a 100 percent 
evaluation under DC 6701.  Id.  Pulmonary tuberculosis, 
chronic, far advanced, inactive, warrants a 100 percent 
rating for two years after the date of inactivity, following 
active pulmonary tuberculosis which was clinically identified 
during active service, or subsequently under DC 6724.  
Thereafter, for four years, or in any event, to six years 
after the date of inactivity, a 50 percent evaluation is 
warranted.  Id.  A 100 percent rating under Codes 6701 
through 6724 is not subject to a requirement of precedent 
hospital treatment.  See 38 C.F.R. § 4.97, DCs 6701-6724, 
Note (1) (1986 & 2001).  

A diagnosis of active pulmonary tuberculosis by the medical 
authorities of the Veterans Administration (now, the 
Department of Veterans Affairs) as the result of examination, 
observation, or treatment will be accepted for rating 
purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in VA 
Central Office.  See 38 C.F.R. § 3.374(b) (1986 & 2001).  A 
veteran shown to have had pulmonary tuberculosis will be held 
to have reached a condition of "complete arrest" when a 
diagnosis of inactive is made.  See 38 C.F.R. § 3.375(a) 
(1986 & 2001).  If doubt remains, after according due 
consideration to all the evidence, the rating agency will 
continue the rating in effect.  See 38 C.F.R. § 3.344(b) 
(1986 & 2001).  

A 100 percent rating will be reduced to 50 percent for 
failure to submit to examination or to follow prescribed 
treatment upon report to that effect from the medical 
authorities.  See 38 C.F.R. § 4.97, DCs 6701-6724, Note (1) 
(1986).  When a veteran is placed on the 100 percent rating 
for inactive tuberculosis, the medical authorities will be 
appropriately notified of the fact, and of the necessity 
under 38 U.S.C.A. § 356 to notify the Adjudication Division 
in the event of failure to submit to examination or to follow 
prescribed treatment.  Id.  Where in the opinion of the 
rating board the veteran at the expiration of the period 
during which a total rating is provided will not be able to 
maintain inactivity of the disease process under the ordinary 
conditions of life, the case will be submitted under 38 
C.F.R. § 3.321.  See 38 C.F.R. § 3.343(b) (1986 & 2001).  

Section 356 has since been repealed, but it provided that any 
veteran shown to have active tuberculosis which is 
compensable, who in the judgment of the Administrator 
(predecessor to the Secretary of Veterans Affairs) had 
reached a condition of complete arrest, was to be rated as 
totally disabled for a period of two years following such 
date of arrest, as 50 per cent disabled for an additional 
period of four years, and 30 per cent for a further five 
years.  The total disability rating provided for the two 
years following a complete arrest could be reduced to 50 per 
cent for failure to follow prescribed treatment or to submit 
to examination when requested.  This section was not to be 
construed as requiring a reduction of compensation authorized 
under any other provision of law.  See 38 U.S.C. A. § 356 
(1964 & Supp. V 1965-1969); repealed, Pub. L. No. 90-493, § 
4(a), Aug. 19, 1968, 82 Stat. 809.

Other applicable regulations provided that, where a veteran 
fails without adequate reason to respond to an order to 
report for VA examination within one year from the date of 
request and payments have been discontinued, the claim for 
such benefits will be considered abandoned.  See 38 C.F.R. §§ 
3.158(b), 3.327, 3.329 (1986).  When a veteran without 
adequate reason failed to report for VA examination, 
including periods of hospital observation requested for 
pension or compensation purposes, the awards to the veteran 
and any dependents were to be discontinued, except as 
provided in paragraph (b) of this section, effective from the 
date of last payment.  See 38 C.F.R. § 3.655(a) (1986).  If 
the veteran had one or more compensable static disabilities 
verified by VA examination and without adequate reason failed 
to report for examination, including periods of hospital 
observation, the awards to the veteran and to any dependents 
were to be amended to pay an amount based solely upon the 
degree of disability of such static disabilities effective 
the day following the date of last payment.  If the veteran 
had a disability or disabilities for which a pre-
stabilization rating had been assigned, the minimum 
evaluation provided by the 1957 Looseleaf Edition of the 
Schedule for Rating Disabilities, 1945 (§ 4.40 et seq. of 
this chapter) would be assigned for each disability clearly 
established by the evidence of record, and such disabilities 
would be considered static for the purpose of the award 
procedures of the foregoing sentence.  See 38 C.F.R. § 
3.655(b) (1986).

B.  Factual Background

The facts as they were known at the time of the August 22, 
1986, rating decision and subsequent reduction are as 
follows.

From July 1984, the veteran's recurring VA compensation 
benefits were directly deposited into the Allen National Bank 
pursuant to an executed Standard Form (SF) 1199A, 
Authorization for Deposit of Federal Recurring Payments.  The 
SF 1199A, signed by the veteran, reflects a street address of 
411 Roaring Springs, in Allen, Texas (hereinafter, Roaring 
Springs).  The request for a September 1985 VA medical 
examination, VA Form 21-2507a, bears the Roaring Springs 
address.  

The report of the September 1985 VA examination for 
compensation and pension purposes reflects that the veteran's 
pulmonary tuberculosis, far advanced, was probably inactive 
and that it would be assumed that the disease had been 
inactive for the previous 6 months, as the veteran had been 
free of symptoms.  The October 1985 rating decision reflects 
that the 100 percent rating would be continued until re-
examination.  On October 7, 1985, the VARO notified the 
veteran by VA Form 20-8956 at the Roaring Springs address 
that the clinical findings from the VA examination did not 
warrant any change in the previous determination regarding 
the pulmonary tuberculosis then evaluated as 100 percent 
disabling.  

On July 1, 1986, the VARO forwarded a VA Form 21-2507a, 
Request for Physical Examination, bearing the Roaring Springs 
address to the Dallas VA Medical Center (VAMC).  On July 2, 
1986, the VARO mailed a machine-generated form letter on VA 
Form 20-8955 to the veteran at the Roaring Springs address 
informing him of a future physical examination.  That letter 
informed the veteran that, if he failed to report for the 
examination without adequate reason for not reporting, his 
benefits would be reduced or discontinued.  There is no 
indication in the record that this letter was returned as 
undeliverable by the U.S. Postal Service.  

For scheduling purposes, the VAMC received the VA Form 21-
2507a request on July 7, 1986.  The veteran was scheduled for 
examination on July 23, 1986.  At some point between July 7 
and July 23, written notification of the physical examination 
was sent to the veteran at the Roaring Springs address.  A 
typewritten notation in box "E" of VA Form 21-2507a 
reflects "Notice returned - see attached, no forwarding 
order on file."  The Board observes that no envelope, letter 
of examination with date, or other attachment is affixed to 
the request.  It does appear, however, to be undisputed that 
the veteran failed to report on July 23, 1986, for the 
scheduled routine examination to re-evaluate the pulmonary 
disorder.  

On August 22, 1986, the VARO rated the claim based upon the 
provisions of 38 C.F.R. § 4.97, Note (1), (Ratings for 
Pulmonary Tuberculosis entitled on August 19, 1968) (1986)).  
The rating decision reflects that, on the last examination in 
September 1985, the veteran's pulmonary tuberculosis, far 
advanced, was considered to be inactive.  A re-examination 
was scheduled in two years, but the veteran failed to report 
for examination because of insufficient address.  The August 
1986 rating action reflects that the veteran's evaluation for 
pulmonary tuberculosis would be reduced to the inactive rate, 
effective from the date of the last payment, September 1, 
1986.  The rating action also reflects that no further 
reduction would be in order, since the veteran's 50 percent 
rate would thereafter be protected.  

On September 10, 1986, the VARO mailed the award notice with 
procedural and appellate rights as well as a VA Form 21-6763, 
Reduced Disability Compensation, to the Roaring Springs 
address.  The document reflects that, due to the improvement 
recently recorded in his physical condition, the 100 percent 
rating for pulmonary tuberculosis, far advanced, inactive, 
had been reduced to 50 percent.  The combined rating was 
reduced from 100 percent to 50 percent.  The last entry on 
the VA Form 21-6763 reflects that on the last examination the 
tuberculosis was considered to be inactive.  Since "you" 
failed to report for a scheduled VA examination, action was 
taken to reduce the 100 percent evaluation for the 
tuberculosis to 50 percent, effective the date of the last 
payment, September 1, 1986.  The Board observes that 
notification was not only sent to the veteran, but to his 
service organization representative, the American Legion.  At 
some point, the notice of decision addressed to the veteran 
was returned to the VARO by the U.S. Postal Service because 
of insufficient address, and was filed within the claims 
folder.  There is no indication, from a review of the claims 
file, that the notice of decision with procedural and 
appellate rights mailed to the representative was returned as 
undeliverable.  

C.  Legal Analysis

In this case, the veteran did not file an appeal within the 
one-year period provided by law from the date of mailing of 
notification of the initial review and determination.  Thus, 
the August 22, 1986, rating decision mailed to the veteran on 
September 10, 1986, became final.  See 38 U.S.C. § 4005(b) 
(1982) (renumbered as 38 U.S.C. § 7105(b) (West 1991 & Supp. 
2001)); 38 C.F.R. § 3.104(a) and § 19.129 (1986) (renumbered 
as 38 C.F.R. § 19.31 (2001)).  There is a presumption of 
validity to final decisions.  Where such decisions are 
collaterally attacked, as in a claim based upon CUE, the 
presumption is even stronger.  See Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993); see also Grover v. West, 12 Vet. App. 109, 
111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 
(1997).  If it is clear from the language of the rating and 
the evidence of record that 38 C.F.R. § 4.97, Note (1), 
(Ratings for Pulmonary Tuberculosis entitled on August 19, 
1968), was correctly applied, then the rating decision 
proposing the reduction should be upheld.  See 38 C.F.R. § 
3.105.  Modification of the decision is permissible only if 
it is demonstrated that such entitlement would have existed 
but for clear and unmistakable error on the part of the 
originating agency in its assignment of the effective date 
for the reduction.  Id.  

The Board turns to examining the veteran's contentions that, 
absent notice of re-examination, the correct facts were not 
before the adjudicators and his 100 percent rating for the 
pulmonary disorder would not have been reduced.  See 38 
C.F.R. § 3.103(a) (1986 & 2001) and 38 C.F.R. § 19.114 (1986) 
(renumbered as 38 C.F.R. § 19.25 (2001)).  The veteran 
asserts that he verbally changed his address at the VAMC 
prior to July 1986 to reflect a Plano, Texas, address.  
Specifically, in a November 1988 letter, the veteran asserted 
that he had changed his address with the VA hospital in 
October 1985.  He testified in April 1989 before a Hearing 
Officer that he had telephoned the change of address to VA.  
At that time, he insisted that the VAMC in Dallas had his 
correct address, because he received his prescriptions by 
mail.  

A review of the claims file reveals no written statements 
from the veteran requesting a change in address from 
September 1983 through September 1986.  A review of VA 
correspondence to the veteran dated in 1983 and 1985, 
respectively, reflects changes in address from Independence 
Street to Crestview Drive, and from Crestview Drive to 
Roaring Springs.  The evidence of record at the time of the 
August 22, 1986, rating decision indicates that VARO 
adjudicators corresponded with the veteran at the Roaring 
Springs address on at least three occasions (e.g., September 
1985, October 1985, and July 2, 1986).  The U.S. Postal 
Service did not return any of that correspondence as 
undeliverable.  It is significant that there are no VA 
Reports of Contact (VA Forms 119) of record indicating that 
VA personnel had contact with the veteran or his service 
representative regarding a change of address or the rating 
reduction prior to 1988.  As a matter of fact, VA medical 
records subsequently associated with the claims file and 
dated between 1986 and 1988 bear a Crestview Drive address, 
not a Plano, Texas, address. 

A review of the statutory and regulatory provisions discloses 
that then, as now, various forms of notice are to be mailed 
to the latest or last known address of record.  See 38 U.S.C. 
§§ 3012(b)(6), 4005, 4005A (1982 & Supp. IV 1986); 38 C.F.R. 
§§ 3.103(e), 3.105(e), 3.114(b), 19.114 (1986).  The Board 
accepts that this notice requirement would extend to a notice 
of examination.  Thus, for the purposes of this discussion, 
the Board accepts that the latest or last known address of 
record requirement was in effect in July 1986 and September 
1986.  Conversely, the Board has been unable to find any 
statutory or regulatory provision in effect in 1986 that 
specifies the procedure for effectuating a change of address.  
Therefore, the next question must be whether the RO, in fact, 
provided the veteran with notice of the July 1986 re-
evaluation, and later the notice of reduction with procedural 
and appellate rights as required by the regulations in effect 
in 1986.  See 38 U.S.C. § 3012(b)(6), 4005 (1982 & Supp. IV 
1986); 38 C.F.R. §§ 3.103(e), 19.114 (1986).  The Board 
observes that, if notice in 1986 was not proper, 
administrative error exists in that decision and the decision 
must be set aside.  See 38 C.F.R. § 3.105(e).  

Applicable judicial precedents prior to Bell v. Derwinski, 2 
Vet. App. 611 (1992) indicate that a particular component of 
VA does not have constructive knowledge of evidence in the 
possession of a separate VA component.  See United States v. 
Willoughby, 250 F.2d 524, 528-30, (9th Cir. 1957); United 
States v. Nero, 248 F.2d 16, 19-20 (2d Cir. 1957); United 
States v. Kiefer, 228 F.2d 448, 450-51 (D.C. Cir. 1955), 
cert. denied, 350 U.S. 933 (1956); Clohessy v. United States, 
199 F.2d 475, 477-78 (7th Cir. 1952).  In this regard, the 
Board would assert that this premise extends not only to VA 
medical records not actually in the claims folder, but also 
to any mailing addresses filed with other components of VA 
not directly associated with the adjudication of his claim 
for compensation benefits.  Particularly, evidence that was 
not physically part of the record at the time of the prior 
determination may not form the basis of a finding that there 
was an act of clear and unmistakable error.  Further, VA's 
failure to comply with the duty to assist cannot form a basis 
for a claim of CUE, since such a breach creates only an 
incomplete rather than an incorrect record.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994). 

There was no regulation in 1986 which required VA 
adjudicators, upon receipt of the returned notice of re-
examination or the notice of decision with procedural and 
appellate rights, to seek an alternate mailing address for 
the veteran.  As there was no regulatory duty in 1986 to seek 
an alternate source of address for the veteran from any other 
component of the agency, VA adjudicators then would not have 
constructive knowledge of information held by VA Loan 
Guaranty, a VAMC, or other elements, as to different mailing 
addresses.  Thus, VA medical records in existence and then 
current but not before the adjudicators bearing a mailing 
address different from the Roaring Springs address were not 
constructively of record, nor did the RO have a regulatory 
duty to obtain them.  Any failure by the agency of original 
jurisdiction in decisions to consider evidence which was in 
VA's possession but was not actually in the record before the 
agency of original jurisdiction cannot constitute clear and 
unmistakable error, since the alleged error would not be one 
based solely upon the record before the agency of original 
jurisdiction at the time of the prior decision.  Most 
important to this case, there was no evidence associated with 
the claims folder, medical or financial, in 1986 to suggest 
that an alternate mailing address was known.  Compare Woods 
v. Gober, 14 Vet. App. 214 (2000) (clinical records showed an 
alternative address as the current address of the veteran 
which shifted the burden onto VA to locate veteran at the 
alternative known address).  

The Board cannot conclude that the evidence of record at the 
time the August 22, 1986, rating decision was such that the 
only possible conclusion was that the 100 percent rating for 
the pulmonary disorder must have been confirmed and 
continued.  CUE requires that error, otherwise prejudicial, 
must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  Following a thorough review of the evidence 
extant at the time, the Board cannot conclude that 
prejudicial error appears undebatably.  The law in this case 
is dispositive.  See 38 C.F.R. § 4.97, Note (1).  The 
applicable provision provided that the 100 percent rating 
under DC 6701 through DC 6724 was not subject to a 
requirement of precedent hospital treatment.  The 100 percent 
rating would be reduced to 50 percent for failure to submit 
to examination or to follow prescribed treatment, upon report 
to that effect from the medical authorities.  Id.  When a 
veteran was placed on the 100 percent rating for inactive 
tuberculosis, the medical authorities would be appropriately 
notified of the fact, and of the necessity under 38 U.S.C.A. 
§ 356 to notify the Adjudication Division in the event of 
failure to submit to examination or to follow prescribed 
treatment.  Id.  This repealed section still applies to the 
case of any veteran who on August 19, 1968, was receiving or 
entitled to receive compensation for tuberculosis.  

It appears from a reading of 38 C.F.R. § 4.97, Note (1), that 
there was no obligation by VA to seek an alternate source of 
medical evidence to confirm whether the 100 percent rating 
for pulmonary tuberculosis, far advanced, inactive, was 
warranted where a veteran failed to report for a scheduled 
re-examination.  In that regard, the evidence of record at 
the time of the August 22, 1986, rating decision was issued 
supported that the veteran did not report for the re-
examination.  Notice of the veteran's failure to report was 
provided to the Adjudication Division.  Thus, the VARO 
correctly applied the regulation to the veteran's failure to 
report for re-examination, thus warranting the reduction in 
benefits.  See 38 C.F.R. § 4.97, Note (1); see generally 38 
C.F.R. §§ 3.327, 3.329, 3.655 (1986).  

Having established that VA adjudicators in 1986 did not have 
constructive knowledge of evidence or information held by 
other components of VA, see Lynch v. Gober, 11 Vet. App. 22 
(1997), the Board turns to address whether administrative 
error exists in the mailing of the notice of scheduled re-
examination in July 1986, and the notice of decision with 
procedural and appellate rights dated September 10, 1986.  
The veteran has contended, including in testimony before a 
Hearing Officer in January 2001, that VA's attempted 
notification was inadequate because it was incorrectly 
addressed.

As the VARO's notice of future examination dated July 2, 
1986, was not returned by the U.S. Postal Service as 
undeliverable, it is presumed that the veteran received the 
letter at the Roaring Springs address.  Thereafter, the 
notice of scheduled examination mailed by the VAMC to the 
Roaring Springs address sometime on or after July 7, 1986, 
but before the scheduled examination on July 23, 1986, was 
returned as undeliverable.  On August 22, 1986, the 
compensation and pension service considered the evidence 
actually in the record.  On September 10, 1986, VARO 
adjudication services mailed notice of the proposed reduction 
for failure to report for examination with notice of 
procedural and appellate rights to the latest address of 
record, Roaring Springs.  Subsequently, this notice was 
returned to the VARO by the U.S. Postal Service as 
undeliverable.  The returned notice of decision with 
procedural and appellate rights was filed in the claims 
folder.  The VARO mailed a correspondence copy of the 
decision to the veteran's representative, the American 
Legion.  The U.S. Postal Service did not return that notice 
to the VARO as undeliverable.  

The Court has held that a presumption of regularity applies 
to the mailing of decisions of the Board pursuant to 38 
U.S.C. § 7104(e) (West 1991 & Supp. 2001) (formerly 38 U.S.C. 
§ 4004(e)), that the Secretary properly discharged his 
official duties by mailing a copy of a decision to the 
claimant and [to] the claimant's representative, if any, on 
the date the decision was issued, and that that presumption 
can be overcome only by clear evidence to the contrary.  See 
INS v. Miranda, 459 U.S. 14 (1982); Davis v. Brown, 7 Vet. 
App. 298, 300 (1994) (quoting Ashley v. Derwinski, 2 Vet. 
App. 307, 308-09 (1992); see Woods v. Gober, 14 Vet. App. 
214, 219 (2000); Cross v. Brown, 9 Vet. App. 18, 19 (1996); 
Thompson v. Brown, 8 Vet. App. 169, 177 (1995).  Once the 
appellant has submitted such clear evidence, the Secretary is 
no longer entitled to the benefit of the presumption, and the 
burden shifts to the Secretary to show that the decision was 
mailed to the appellant and the appellant's representative, 
if any, as required by 38 U.S.C. § 7104(e).  See Woods, 
Cross, Thompson, and Ashley, all supra.  While the applicable 
statutory provisions of 38 U.S.C. § 4004 in 1986 were silent 
as regards the procedure for mailing VARO decisions, the 
Court has held that the presumption of regularity applies to 
the mailing of a VARO decision in the same manner as it 
applies to the mailing of a Board decision.  See Mindenhall 
v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992).  

When the presumption of regularity in mailing is rebutted 
because of clear evidence of a defect in mailing, the burden 
shifts to the Secretary to establish that the VA decision was 
mailed to the "last known address" of the claimant and the 
claimant's representative as required by section 7104(e).  
See Leo v. Brown, 8 Vet. App. 410, 413 (1995); Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992).  Nonetheless, the 
prevailing laws and regulations in effect in 1986 provided 
that the veteran was to be given notice of all matters that 
affected his claim for benefits as listed on the application 
for such benefits, unless provided otherwise.  As documented 
in the compensation and pension claims folder at the time, 
the VARO adjudicators had Roaring Springs as the latest known 
address of record.  As established above, in 1986 the VARO 
adjudicators had no constructive knowledge of a bona fide 
mailing address maintained by another component of VA, to 
include the Loan Guaranty Division.  Despite the fact that VA 
had a Standard Form 1199A, Authorization for Deposit of 
Federal Recurring Payments, dated in 1984, VA adjudication 
services did not have constructive knowledge of an alternate 
address for the veteran, nor does the presence of the 
Standard Form 1199A indicate that the Allen National Bank 
would have a bona fide address for the veteran.  

While a defect in mailing can be "cured" by proof of actual 
receipt, see Ashley, 2 Vet. App. at 311, the veteran cannot 
claim that such a defect existed in the mailing of his notice 
of scheduled re-examination or notice of decision with 
procedural and appellate rights, as VA mailed the notices to 
the veteran's last known address as required by the 
regulations extant at the time.  See 38 C.F.R. § 3.105(d).  
In the normal course of events, it is the burden of the 
veteran to keep VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the part of VA to turn up 
heaven and earth to find him.  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993). 

Arguendo, there is evidence in the record, the veteran's own 
testimony, which demonstrates that the veteran did have 
constructive knowledge of the reduction within the statutory 
one-year period, and that he contacted the VARO regarding the 
decreased compensation.  See Hill v. Brown, 9 Vet. App. 246, 
249 (1996); Ashley, supra (citing evidence in "appellant's 
own records").  In a January 1988 statement, the veteran 
acknowledged that his compensation benefits were reduced to 
the 50 percent rating in October 1986, as reflected in his 
bank balance.  The Board stresses that the veteran did in 
fact receive some type of notice well within the one-year 
period following the mailing of the September 10, 1986, 
notice of reduction, albeit constructive (e.g., his bank 
statement indicating that a reduction in his VA compensation 
had taken place).

Armed with that information, it was then the veteran's 
responsibility to appeal the reduction.  By his own reports, 
in a November 1988 letter and testimony in April 1989, the 
veteran contacted the VA about the reduction in benefits and 
was told that his benefits had been cut because he was 
working.  He apparently accepted that explanation.  He 
testified in January 2001 that, after acknowledging a 
noticeable reduction in his compensation, he did not write to 
VA, but tried to call the VARO several times.  He contends 
that he was unable to get adequate information on how to file 
an appeal until 1988.  On review of the record, there is no 
independent evidence to support the veteran's assertions, to 
include a VA Form 119, Report of Contact.  It is unfortunate 
that the veteran's first written inquiry of record is dated 
in January 1988, more than one year following the rating 
reduction.  As a result, however, the rating decision is 
final.  See 38 C.F.R. § 3.104.  

The first regulation regarding alternate mailing addresses 
for veterans receiving compensation was promulgated in the 
July 1, 1988, edition of title 38, Code of Federal 
Regulations, at section 1.710, regarding homeless claimants.  
Prior to that time, it appears to have been the full 
responsibility of the veteran to keep VA adjudicators and/or 
benefit counselors abreast of their current address.  Not 
before July 1991 was there a method adopted by VA to 
ascertain whether a more current address existed in the 
Decentralized Hospital Computer Program, through the 
Automated Medical Information Exchange (AMIE).  See 
Department of Veterans Benefits (DVB), Circular 21-91-10 
(June 20, 1991).  The DVB Circular established procedures for 
ascertaining a current address for a veteran in receipt of 
benefits.  

At this juncture, the Board distinguishes VA's handling of 
the veteran's Loan Guaranty matter from his claim for 
compensation benefits.  The DVB Circular 20-86-14 (May 5, 
1986) provides instruction for Finance Activities and 
Committees on Waivers and Compromises when a veteran with a 
loan guaranty indebtedness claims that he was not notified of 
default and foreclosure proceedings.  The Circular is 
applicable only to collections and indebtedness.  The U.S. 
District Court in U.S. v. Whitney, 602 F. Supp. 722 (W.D.N.Y. 
1985) held that a veteran was entitled to actual notice of 
the foreclosure proceedings and that notice must be 
reasonably calculated to apprise the veteran of the impending 
proceedings.  The veteran, in this case, had sold his 
property interest several years earlier.  The new buyers 
apparently defaulted on the VA loan.  An internal VA 
Memorandum dated in February 1988 reflects that VA did not in 
fact send notice of default or notice of foreclosure to the 
original borrower.  Under the guidelines of DVB Circular 20-
86-14, the debt was written off because the debt would not 
have had legal standing under state law if VA had been the 
holder of the loan.  

Although the Board has no reason to doubt that the veteran 
honestly believes a mistake was made in the 1986 VARO 
determination, his arguments, at most, amount to a dispute 
with the application of the regulatory provisions extant at 
the time to the facts of his case.  Based on the prevailing 
law and regulations as well as the evidence then of record at 
the time of the August 22, 1986, rating decision, the Board 
finds that neither clear and unmistakable error or 
undebatable error exists in the rating decision.  Further, 
the Board finds that no administrative error exists in the 
reduction of benefits or the mailing of the notice of 
decision with the procedural and appellate rights based upon 
the law in effect at the time of the rating decision.  The 
August 1986 rating decision therefore is final.  


ORDER

The August 22, 1986, rating decision was not a product of 
clear and unmistakable error, and the appeal for revision or 
reversal of that decision is denied.  

There was no administrative error in the mailing of the 
September 10, 1986, notice of rating reduction and of 
procedural and appellate rights by the agency of original 
jurisdiction, and the August 1986 decision was final.  




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

